       Case 1:20-cv-00467-NONE-EPG Document 32 Filed 02/17/21 Page 1 of 1



1
2
3
4
5                                         UNITED STATES DISTRICT COURT

6                                       EASTERN DISTRICT OF CALIFORNIA

7
     LAMAR JORDAN,                                           Case No. 1:20-cv-00467-NONE-EPG (PC)
8
                      Plaintiff,                             ORDER VACATING INITIAL SCHEDULING
9                                                            CONFERENCE
             v.
10                                                           (ECF No. 25)
     O. NORRIS, et al.,
11
                      Defendants.
12
13           On November 25, 2020, the Court set an initial scheduling conference in this action. (ECF No.

14   25). The conference is currently set for March 1, 2021, at 3:00 p.m. (Id.). In that same order the

15   Court required the parties to exchange initial disclosures thirty days before the conference and to file

16   scheduling conference statements fourteen days before the conference. (Id.).

17           In light of the coronavirus (COVID-19) pandemic and the evolving coronavirus protocols, the

18   initial scheduling conference is VACATED. Nothing in this order relieves the parties of their

19   obligation to file a scheduling conference statement and to exchange initial disclosures.1 The Court

20   will issue a scheduling order after reviewing the parties’ scheduling conference statements.

21
22   IT IS SO ORDERED.

23
         Dated:      February 17, 2021                                  /s/
24                                                             UNITED STATES MAGISTRATE JUDGE
25
26
27
             1
               The deadline to exchange initial disclosures was February 1, 2021. The deadline to file scheduling conference
28   statements was February 16, 2021.
